Citation Nr: 1510184	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  00-11 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a retained metallic body of the right eye.  

2.  Entitlement to a higher initial evaluation for service connected post-traumatic headaches, currently evaluated as noncompensable prior to April 29, 2010, and 30 percent disabling beginning April 29, 2010.  

3.  Entitlement to service connection for rhinosinusitis, claimed as secondary to the service-connected retained metallic body of the right eye and/or service-connected shell fragment wound of the forehead.  

4.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from November 1950 to October 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 1999, May 2002 and February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In January 2006, the Board granted a 10 percent evaluation for a retained metallic body of the right eye.  The claims of entitlement to service connection for rhinosinusitis and headaches, claimed as secondary to the service-connected retained metallic body of the right eye, were denied.  

The Veteran appealed the above decision to the United States Court of Veterans Appeals (Court), and in October 2007, a joint motion to remand the issues of entitlement to an evaluation in excess of 10 percent for a retained metallic body of the right eye, and, entitlement to service connection for rhinosinusitis and headaches, claimed as secondary to his service-connected retained metallic body of the right eye back to the Board was granted by the Court.  

These claims were previously remanded by the Board in March 2008 for further evidentiary development.  

In a December 2013 VA Form 21-22a, the Veteran's private attorney clarified that his representation only extended to the issues of entitlement to higher ratings for headaches and a retained metallic body of the right eye, as well as entitlement to service connection for sinusitis, to include as secondary to the retained metallic body of the right eye.  It was also noted that in any claim for an increased rating, the scope of representation included implicit and express claims for extraschedular ratings and/or TDIU benefits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for rhinosinusitis, an increased evaluation for a retained metallic fragment of the right eye and entitlement to TDIU benefits, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the pendency of the Veteran's claim, his service-connected headaches have resulted in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for establishing entitlement to an initial evaluation of 50 percent prior to and beginning April 29, 2010 for the Veteran's service-connected post-traumatic headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.79, 4.124a, Diagnostic Code 8100 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that VA's duty to notify and assist have been met. 

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found. Fenderson v. West, 12 Vet. App. 119, 126 (1999). See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).


Headaches

The Veteran contends that he is entitled to an evaluation in excess of 30 percent for his service-connected headaches.  Specifically, the Veteran's attorney has argued that a 50 percent evaluation is warranted throughout the pendency of this claim.  For historical purposes, service connection was originally established in a May 2012 rating decision.  A 30 percent evaluation was assigned under Diagnostic Code 8100, effective as of April 29, 2010.  A noncompensable (0 percent) evaluation was assigned as of November 29, 1999.  A timely notice of disagreement was received from the Veteran's attorney in January 2013.  A statement of the case was issued in April 2013.  

In October 2013, VA received a statement from the Veteran's attorney.  It was asserted that a statement of the case was never issued to the attorney's office.  Rather, it was not discovered until a FOIA (Freedom of Information Act) request that was received on September 2013.  As such, it was argued that the September 2013 date should be used for determining the 60 day filing deadline and that the current October 2013 statement was to be accepted as a timely filed substantive appeal in lieu of a VA Form 9.  The DAV also sought an extension of time limit in December 2013.  The Board agrees and finds that the Veteran's substantive appeal should be treated as timely.  

According to a January 1991 VA treatment note, the Veteran suffered from headaches.  The Veteran reported that because of his headaches (and cramps of the lower extremities) he was forced to stop working.  The Veteran also reported that his activities of daily living and occupation were impacted as a result of his headaches upon examination in September 2001.  An earlier VA treatment note dated March 1990 also notes a history of chronic headaches for the past 15 years.  These would last for hours and were alleviated by going to bed and taking hot baths.  

In December 2002, the Veteran testified at a Decision Review Officer (DRO) hearing.  He indicated that he suffered from headaches every other day that would last for approximately half of the day.  He also stated that his headaches were so strong that he would get "sick from [his] nerves."  

The Veteran was afforded a VA examination for his service-connected headaches on April 29, 2010.  According to the examiner, the Veteran suffered from weekly migraine headaches that were mostly prostrating.  These would last for hours and prevented the Veteran from performing activities of daily living such as shopping, exercise, sports, recreation or travel.  

According to an August 2011 VA examination report, the Veteran's headaches required that he rest in bed when flare-ups occurred.  It was noted that these were very frequent.  As such, the examiner opined that the Veteran was unable to secure or follow a substantially gainful occupation on the basis of this service-connected disability.  

The above evidence demonstrates that the Veteran is entitled to an initial 50 percent evaluation for his service-connected headaches.  Diagnostic Code 8100 provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.  

The Veteran has been reporting headaches of such severity as to severely interfere with his employment since as early as 1991.  He also indicated in December 2002 that his headaches would leave him "sick."  He also reported at this time that his headaches occurred every other day and would last for approximately half of the day.  In April 2010, the examiner confirmed that the Veteran's headaches were mostly prostrating and that they prevented many activities of daily living.  It was further noted in August 2011 that the Veteran's headaches required bed rest during "very frequent" flare-ups and that they rendered the Veteran unable to secure or follow a substantially gainful occupation.  This is evidence of very frequent headaches resulting in severe economic inadaptability.  As such, the Board finds that an initial evaluation of 50 percent for the Veteran's service-connected headaches is warranted.  Affording the Veteran the full benefit of the doubt, the Board finds that an initial evaluation of 50 percent for the Veteran's service-connected headaches is warranted for the entire appeal period.  See 38 U.S.C. § 5107(b).  

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule.  However, as discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, the Board acknowledges the Veteran's subjective lay complaints.  The Board, however, finds that the Veteran has not described any exceptional or unusual features of his disability.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

The claim of entitlement to an initial evaluation of 50 percent for service-connected post-traumatic headaches prior to and beginning April 29, 2010 is granted subject to the laws and regulations governing monetary awards.


REMAND

Metal Body in Right Eye 

The Veteran contends that he is entitled to an evaluation in excess of 10 percent for a retained metallic body of the right eye. Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that the issue of entitlement to service connection for glaucoma is presently on appeal as well.  This issue is addressed in a separate decision as the Veteran is represented by Disabled American Veterans (DAV) in this matter.  The increased rating issue is inextricably intertwined with the service connection issue.  Consequently, the Board defers ruling on this matter until development is completed on the service connection issue. 

Rhinosinusitis

The Veteran also contends that he is entitled to service connection for rhinosinusitis.  Specifically, the Veteran has asserted that this condition was either caused by, or aggravated by, his service-connected shell fragment wounds to the face.  Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

According to a May 1987 private psychiatric report, the Veteran had been suffering from rhinopharyngitis since 1975.  An April 2002 record also notes a diagnosis of allergic pharyngitis.  

According to a May 2011 VA examination report, the Veteran suffered from allergic rhinitis.  No opinion regarding etiology was provided.  

An addendum to the previous examination report was provided the following day so that an opinion could be provided.  The examiner opined that the Veteran had a diagnosis of allergic rhinitis of several years duration and had been getting treatment for this condition.  There was no evidence in the claims file to indicate that this condition started or was aggravated while on active service.  However, at the same time, the opposite may be true but simply not documented.  As such, the examiner opined that it was at least as likely as not that the Veteran's allergic rhinitis was caused by or aggravated by active duty.  No opinion was given for sinus disease since the Veteran had clear paranasal sinuses.  

The Veteran was afforded another VA examination in April 2013.  The examiner concluded that the Veteran suffered from allergic rhinitis that was diagnosed in 2001.  An additional opinion was requested.  It was noted that since the May 2011 physician and the Veteran acknowledge no complaints of allergies or history as to that effect within service, then there is no basis to establish the fact that symptoms were present during service.  The examiner was to revisit the provided opinion and opine as to whether the Veteran's current condition was related to military service.  Upon further review, the examiner opined that the Veteran's history of rhinitis was related back to a visit to the CFSE in 1975 where he was initially evaluated for a complaint of rhinopharyngitis.  The Veteran alleged that this was caused by the type of work he performed in a food warehouse.  X-rays at this time were negative for sinusitis.  A diagnosis of allergic rhinopharyngitis was assigned.  The examiner concluded that there was no evidence in the claims file of any complaints from the Veteran of symptoms or allergic rhinitis or sinusitis while in service or after his immediate discharge.  In summary, the first evidence of the Veteran's complaints related to a problem of allergic rhinitis was over 22 to 23 years after his discharge from service, which did not correlate with his allegation that his condition was caused by his service-connected metal fragments.  

The Veteran's attorney argued in a March 2014 statement that the above VA opinion is inadequate.  Specifically, it was noted that the opinion that because the Veteran's secondary condition did not manifest at the same time as his service-connected condition did not preclude him from entitlement to service connection.  As such, the Veteran's attorney asserted that a new opinion was necessary as to whether his service-connected retained metallic body or shell fragment wound either caused or contributed to or aggravated his sinusitis.  

The Veteran has repeatedly asserted that he suffers from sinusitis as a result of retained metallic fragments in his sinuses.  This assertion was not addressed by the April 2013 VA examiner.  As such, an addendum opinion is necessary.  

TDIU 

Finally, the Veteran contends that he is entitled to TDIU benefits.  VA regulations indicate that when a Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  

The evidence demonstrates that the Veteran is service-connected for post-traumatic headaches (now rated as 50 percent disabling), a retained metallic body in the right eye (rated as 10 percent disabling), a shell fragment wound of the forehead (rated as 0 percent disabling) and sensorineural hearing loss (rated as 0 percent disabling), for a combined disability evaluation of 60 percent.  The post-traumatic headaches were service connected on the basis that the condition was secondary to the noncompensably rated service-connected shell fragment wound of the forehead.  See May 2012 rating decision.  Since the Veteran's combined disability rating is only 60 percent, he does not meet the minimum threshold requirements for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  

Notwithstanding the provisions of 38 C.F.R. § 4.16(a), it is VA's policy to grant a TDIU in all cases where a service-connected disability causes unemployability regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  There is medical evidence of record that suggests that the Veteran's service-connected post-traumatic headaches render him unable to obtain or maintain a substantially gainful occupation.  See August 2011 VA examination report.  When there is plausible evidence that a Veteran is unable to secure and follow a substantially gainful occupation, a Veteran's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Compensation Director.  At this point, the Board will not make a decision regarding the claim for TDIU under 38 C.F.R. § 4.16(b), as this is impermissible based upon the governing regulations and case law.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, the Board finds that this matter should be submitted to the Director, Compensation Service, for extraschedular consideration under 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AMC/RO should obtain an addendum opinion to the April 2013 VA sinusitis and rhinitis examination report.  The claims file [i.e. both the paper claims file and any relevant medical records contained in the electronic file(s)] must be provided to and reviewed by the examiner.  
Please provide an opinion on the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's sinusitis and rhinitis are (i) caused by OR (ii) aggravated by the Veteran's service-connected retained metallic fragment of the right eye?  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.  In so opining, the examiner is advised that the Board is cognizant that evidence of sinusitis and rhinitis is not shown until years after the Veteran's discharge from service; the question asked is whether the service-connected retained metallic fragment of the right eye has either caused the development of sinusitis and rhinitis, or aggravated the sinusitis and rhinitis beyond its natural progression.  The examiner must address the March 2009 VA examination findings of evidence of radiopaque metallic fragments overlying the right maxillary sinus in regard to the Veteran's contention that such fragments caused his sinusitis and rhinitis.

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should explain in detail why this is the case and identify any additional types of evidence that may allow for a more definitive opinion.  

2.  Submit the claim of entitlement to a TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation Service, for extraschedular consideration.  The RO/AMC is advised to follow the procedures outlined in 38 C.F.R. § 4.16(b) governing referral of TDIU claims to the Director, Compensation Service.  A copy of the referral, and any reply, to include the Director's decision, should be included in the claims file.  

3.  The RO/AMC should then carefully review the medical examination report obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

4.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If the issue remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


